16 So. 3d 229 (2009)
Jaynanne SIMMS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1802.
District Court of Appeal of Florida, Fifth District.
August 14, 2009.
Jaynanne Simms, Ocala, pro se.
No Appearance for Appellee.
PER CURIAM.
Jaynanne Simms ["Simms"] seeks to appeal the denial of her Florida Rule of Criminal Procedure 3.800(c) motion for reduction or modification of sentence. She had requested a reduction in her sentence based on the progression of her cancer. Because the denial of a Rule 3.800(c) motion is not subject to appeal, we lack jurisdiction. See Adams v. State, 800 So. 2d 741 (Fla. 5th DCA 2001).
After Simms sent a letter to the trial court requesting the reduction, the trial court denied the motion without comment. Unfortunately, the denial order incorrectly informed Simms that she had thirty days in which to appeal, which may have been what prompted her to do so. See Mowatt v. State, 963 So. 2d 348 (Fla. 4th DCA 2007) (recommending removal of language from order denying Rule 3.800(c) that defendant may appeal within thirty days).
DISMISSED.
GRIFFIN, TORPY and LAWSON, JJ., concur.